EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan on 4/1/2021.

The claims dated 1/28/2021 have been amended as follows: 
IN CLAIM 1:
	
	In line 6, delete the word “and”.
	
	In line 9, replace the phrase “and comparing” with the phrase “and (c) comparing”.

IN CLAIM 6:
	
	In line 4, replace the term “5-hydroxymethylcytosines” with the term “5-hydroxymethy-cytosines”.

IN CLAIM 7:
	
	Starting in line 1, replace the phrase “wherein glycosylating the 5-hydroxymethylcytosines” with the phrase “further comprising glycosylating the 5-hydroxymethy-cytosines”.

IN CLAIM 17:
	
	In line 1, replace the phrase “the DNA molecule” with the phrase “the genomic DNA molecule”.

IN CLAIM 18:

	In line 1, replace the phrase “the DNA molecule” with the phrase “the genomic DNA molecule”.
IN CLAIM 19:

	In line 1, replace the phrase “the DNA molecule” with the phrase “the genomic DNA molecule”.


ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 1/28/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/29/2020 listed below have been reconsidered as indicated:
a)	The objection to the abstract is withdrawn.

b)	The objection to the specification is withdrawn.

c)	The objection of claim 1 is withdrawn in view of the amendments to the claims.

d)	The rejections of claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

e)	The rejections of: claims 1-2 and 4-19 under 35 U.S.C. 103 as being unpatentable over He (US 2011/0301045 A1) in view of Slattum (US 2004/0152084 A1); and claim 3 under 35 U.S.C. 103 as being unpatentable over He (US 2011/0301045 A1) in view of Slattum (US 2004/0152084 A1) as applied to claim 1 and in further view of Zarling (US 2003/0082551 A1), because the references do not teach measuring the fluorescence intensity of the 5-hydroxymethyl-cytosine-labeled DNA sample and absorption of the 5-hydroxymethyl-cytosine-labeled DNA sample at 260 nm.



Claim Interpretation
	Claim 3 states “wherein said detecting is effected in a high throughput setting of at least 300 DNA samples”. The clause is interpreted as limiting the method of claim 1 as a whole to being carried out in a setting of at least 300 DNA samples because “said detecting” is understood to be referring to the method as described as a whole in the preamble. Claim 3 is interpreted as requiring both parts (a) and (b) to be performed on at least 300 DNA samples.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed methods are not taught or suggested by the prior art. The state of the art was to measure the absorption both from a fluorescent label and from the DNA itself at 260 nm as demonstrated by Slattum (previously cited), Geiss (US 2010/0015607 A1) and Song (US 2017/0298422 A1), if the two were measured they were not compared as demonstrated by Pagan (US 2014/0240695 A1), Bowie (US 5,750,345), Glazer (US 5,929,227), Nishigaki (US 2003/0113755 A1) or absorption was not measured at 260 nm as demonstrated by Chehab (US 5,489,507).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634